Citation Nr: 1210654	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 21, 2003, for the grant of service connection for bipolar disorder NOS with secondary depression and psychotic features (originally characterized as schizophrenia reaction, simple type, chronic), to include based on a claim of clear and unmistakable error (CUE) in a January 14, 1971, rating decision.

2.  Entitlement to an effective date earlier than February 21, 2003, for the grant of a total disability evaluation based upon individual unemployablity due to service-connected disability (TDIU).  

3.  Entitlement to an effective date earlier than February 21, 2003, for the grant of Eligibility to Dependents Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35.  




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1970.  

An August 2007 rating determination granted service connection for bipolar disorder with secondary depression and psychotic features and assigned a 70 percent disability evaluation with an effective date of February 21, 2003.  In February 2008, the Veteran filed a notice of disagreement with the assigned disability evaluation and effective date.  In January 2009, a statement of the case was issued, and in February 2009 the Veteran filed a substantive appeal.   Those claims were both remanded by the Board in June 2010.  During the pendency of the appeal, the RO issued a November 2010 rating decision which granted the Veteran a 100 percent disability rating effective February 21, 2003, which represents a full grant of benefits.  Therefore, the issue of entitlement to an initial rating in excess of 70 percent for service-connected bipolar disorder has been resolved.  

A July 2008 rating determination granted a TDIU rating and basic eligibility for DEA, each effective from January 22, 2008.  The Veteran perfected a timely appeal with respect to the the January 22, 2008, effective dates.  During the pendency of the appeal, the RO issued a November 2010 rating decision which assigned an earlier effective date of February 21, 2003, for DEA eligibility.

In his January 2008 notice of disagreement, the Veteran and his attorney raised the issue of clear and unmistakable error (CUE) in the January 14, 1971, rating determination which denied service connection for a nervous condition.  They indicated that the grant of service connection for a psychiatric disorder should be December 11, 1970, the date after his discharge.  In June 2010 the Board referred the CUE claim to the RO for action.  The RO adjudicated the claim and issued an August 2010 rating decision which found that a clear and unmistakable error was not made in the January 14, 1971, rating decision in denying service connection for nervous disorder.  The Veteran filed a timely notice of disagreement with respect to that issue and a statement of the case was issued in September 2011.  Thus, the issue of whether the January 14, 1971, rating decision which denied entitlement to service connection for nervous disorder contains clear and unmistakable error, is now properly before the Board.  


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for nervous condition was denied in a January 1971 rating decision.  The Veteran was informed of that decision and his appeal rights in a February 1971 letter and did not appeal that rating decision.  

2.  On February 21, 2003, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for nervous condition and filed a claim for TDIU rating.  There is no document in the claims file dated prior to February 21, 2003, that could be construed as claim, formal or informal, for service connection for a nervous condition or a TDIU rating.

3.  The January 14, 1971, rating decision that denied service connection for nervous condition was supported by the evidence of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.  

4.  DEA eligibility was established based on the grant of the TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 21, 2003, for the grant of service connection for nervous condition have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011). 

2.  The January 14, 1971, rating decision that denied entitlement to service connection for nervous condition did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.105(a), 3.151, 3.155, 3.157, 3.400 (1971-2011).

3.  The criteria for an effective date prior to February 21, 2003, for the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011). 

4.  The criteria for an effective date prior to February 21, 2003, for the grant of DEA eligibility are not met.  38 U.S.C.A. §§ 3501, 5110 (West 2002); 38 C.F.R. § 3.400, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated April 2003.

The Veteran was notified of the evidence needed to substantiate a claim for entitlement to service connection.  Ultimately, that benefit was granted and the Veteran disagreed with the rating and effective date assigned.  

When VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., an effective date, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Thus, any error in not providing notice as to how to establish an earlier effective date was harmless. 

In any event, by RO letter of May 2008 the Veteran was informed of the manner by which VA determined effective dates, in compliance with the holding in Dingess, Id.   Moreover, the subsequent statements and arguments of the Veteran and his attorney representative reflect that they were well aware of what the Veteran had to demonstrate in order to obtain an earlier effective date. 

The Board notes that the Veteran claims that the January 1971 rating decision contains CUE.  Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   Based on the precedential decisions in Livesay and Parker, the Board concludes that the Veteran's CUE claim is not subject to the provisions of the VCAA. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file as are private and VA treatment records.  Moreover, he was afforded VA examinations on a number of occasions since his service discharge to assess the severity of his service-connected psychiatric disability. 

The Veteran declined the opportunity to testify in support of his claim. 

The Veteran has not identified any additionally available evidence for consideration in his appeal which VA has not already attempted to assist him in obtaining. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

II.  Pertinent Laws and Regulations

A.  Earlier Effective Date

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim-if the evidence shows that the increase in disability actually occurred after the claim was filed-but never earlier than the date of receipt of the claim. 

The law provides an exception to this general rule:The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  

The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  

When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).  

B.  CUE

A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). As such, the Board will also determine whether there is CUE in the January 197 1rating decision which denied entitlement to service connection for nervous condition.  VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105. 

In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

There are two requirements to establish a CUE claim: 1) the alleged error must have been outcome determinative; and 2) the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted). 

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

III.  Analysis

A.  Entitlement to an Earlier Effective Date for Bipolar disorder NOS with secondary depression and psychotic features

The Veteran contends that a date earlier than February 21, 2003, should be established for the grant of service connection for his psychiatric disability.  Specifically, the Veteran's attorney representative has asserted that the effective date should be December 11, 1970.  Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal. 

A January 1971 rating decision denied entitlement to service connection for nervous condition.  A February 1971 letter informed the Veteran as to his appeal rights.  

There is no document within the claims file that meets the criteria for a notice of disagreement to the January 1971 rating decision.  The claims file also does not contain any document between January 7, 1971, (the date of the Veteran's claim of entitlement to service connection for nervous condition) and February 21, 2003, (the date of his successful claim for entitlement to service connection for nervous condition) that would constitute a formal or informal claim that was not developed by the RO. 

As there are no unaddressed claims, or undeveloped appeals, within the claims file that would entitle the Veteran to an earlier effective date for the psychiatric disability, the Board must now determine if there was, as he contends, CUE in the January 1971 rating decision.  

In the July 1971 rating decision, the RO denied service connection for nervous condition.  The RO concluded that the Veteran's nervous condition pre-existed service and was not aggravated by his military service.  It is undisputed that the Veteran did not appeal the July 1971 rating decision within one year.  Therefore, the July 1971 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011); see also 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1986).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).  

The Veteran's attorney representative has asserted, on the Veteran's behalf, that there was CUE in the July 1971 rating decision.  Specifically, he has asserted that the finding that the Veteran's psychiatric disability preexisted service was a clear and unmistakeable error and that the Veteran should have benefited from the presumption of soundness.  

In considering the CUE claim, the Board must consider the law in effect at the time of the July 1971 RO decision.  Applicable law in effect at the time of the July 1971 rating decision was essentially as it is today and provided that service connection could be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 310, 331 (West 1971); 38 C.F.R. § 3.303 (1971).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303.  Likewise, 38 U.S.C. §  311 provided that for the purposes of § 310 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

At the time of the January 1971 rating decision, the evidence considered included the Veteran's August 1969 induction examination, the medical board report, and service treatment records.  That evidence shows that at induction, the Veteran reported having trouble sleeping and nervousness.  However, he was clinically evaluated as normal and was found fit for military service.  An October 1970 service treatment record shows that the Veteran was quite anxious and aggravated but refused to discuss any problems he might have.  He reported insomnia.  The Veteran was admitted for inpatient care to rule out simple schizophrenia.  

An October 1970 medical board report shows that the Veteran was diagnosed with schizophrenic reaction, simple type, chronic.  The approximate date of origin was listed as adolescence.  It was further indicated that this was not incurred while entitled to basic pay, existed prior to service, and was not permanently aggravated by service.  Thus, the prior denial of service connection for nervous disorder was supported by the evidence then of record, as well as the law in effect at that time.  

In light of the above discussion, it is clear that the RO properly considered all the pertinent evidence before it in January 1971.  The correct facts, as they were known at the time, were before the RO, and were considered.  Thus, no clear and unmistakable error of fact is shown.  The findings of fact and discussion of the evidence available at that time are consistent with the conclusion reached.  The Veteran's disagreement with the RO's interpretation of the medical evidence of record in January 1971 constitutes a mere disagreement with how the RO evaluated or weighed the facts, and is, therefore, inadequate for a finding of CUE.

In conclusion, the Board finds that the Veteran has failed to demonstrate that there was an error of fact or law which, had it not been made, would have manifestly changed the outcome when it was made.  The RO's January 1971 decision was supportable based on the evidence of record at the time and no reversible error has been demonstrated.  In view of this, the Board concludes that there was no CUE in the January 1971 decision which denied entitlement to service connection for nervous disorder.  

B.  Earlier Effective Date for TDIU and Educational Benefits

During the pendency of the appeal, the RO issued a November 2010 rating decision which granted a 100 percent rating for the Veteran's service-connected psychiatric disability, effective February 21, 2003.  

The Board notes that at no time prior to February 21, 2003, has the Veteran been service connected for any other disability.  Thus, prior to February 21, 2003, the Veteran was not service-connected for any disability.  Having considered the Veteran's claim for entitlement to an earlier effective date prior to February 21, 2003, for his sole service-connected disability and having denied that claim, it follows that there is no basis for an effective date prior to February 21, 2003, for the Veteran's TDIU.  

In addition, the Board notes that the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)).

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.  

Because the Veteran is not shown to be in receipt of total disability prior to February 21, 2003, entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus February 21, 2003, is the earliest date for which such entitlement is warranted.  Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria have not been met prior to February 21, 2003, an effective date prior to this date for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date prior to February 21, 2003, for the grant of service connection for bipolar disorder NOS with secondary depression and psychotic features (originally characterized as schizophrenia reaction, simple type, chronic), to include based on a claim of clear and unmistakable error (CUE) in a January 14, 1971, rating decision that denied entitlement to service connection for nervous condition, is denied.  

Entitlement to an effective date prior to February 21, 2003, for the grant of a total disability evaluation based upon individual unemployablity due to service-connected disabilities (TDIU), is denied.  

Entitlement to an effective date prior to February 21, 2003, for the grant of Eligibility to Dependents Educational Assistance (DEA) under 38 U.S.C.A. § Chapter 35, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


